Decree affirmed. The
employee’s back and neck were injured on October 4, 1961, when Lumbermens Mutual Casualty Company (Lumbermens) was the workmen’s compensation insurer. After a period of treatment, the employee returned to light work until January 3, 1962, when he injured his back again and also his spine. Michigan Mutual Liability Insurance Company (Michigan) was then the insurer. The employee continued to do light work until January 31, 1962, when he was discharged for refusing to do heavier work under a truck when there was a substantial amount of water on the floor. It was for the reviewing board to appraise the employee’s testimony and the somewhat conflicting medical testimony. The evidence warranted the conclusion that the injury on January 3, 1962, contributed to all the employee’s later disability. Long’s Case, 337 Mass. 517, 520-521. See McConolouge’s Case, 336 Mass. 396, 398-399. Other contentions mentioned at the arguments have not been sufficiently discussed in the briefs to require our comment. Rule 13 of the Rules for the Regulation of Practice before the Full Court, 345 Mass. 787. Costs and expenses under G. L. c. 152, § 11A (as amended through St. 1957, c. 693, § 3), to be paid by Michigan, shall be allowed by the single justice.